DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 10/12/2021, wherein Claims 1-10 and 12-20 were amended, claim 3 was cancelled and claims 21-23 were added. The specification, claims and drawing objections made in the previous office action have been withdrawn, in view of the amended claims, drawings and specification. 
Response to Arguments
Applicant’s arguments with respect to claim 1 and the rejection under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection presented for the amended claims does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to Claim 10 and the rejection under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection relies on a new interpretation as necessitated by amendment. In reference to applicants’ arguments that the presented prior art of Conrad does not disclose a first and second laterally spaced apart arm members, after the new interpretation the presented prior art of Conrad does discloses first and second laterally spaced apart opposed arm members(1316 See Fig. 15, 16) extending between the nozzle portion and the main body (1316 “extending” on each side as illustrated in Figs. 15 and 16) wherein the arm members are discrete members that are laterally spaced apart from each other (See Fig. 15 and 16, discrete is being interpreted per Merriam-Webster as “Separate entity”, See Ref. U. Fig 16 clearly shows that 1316 are a separate entity), and each arm member is connected only to the nozzle portion an the main body See Fig. 15 and 16). Meeting the claimed limitations of the arm members of claim 10 as amended. 
Applicant's arguments with respect to Claim 17 and the rejection under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection relies on a new interpretation as necessitated by amendment.  Applicants argue that the air treatment member 1300 assembly is not a cyclone. However, after the new interpretation Conrad discloses an air treatment member assembly (1300, Fig.22) comprising a cyclone (1320), the word cyclone is being interpreted per merriam-webster definition of Cyclone being “any of various centrifugal devices for separating materials” See Ref. U. See Fig. 10 where Conrad shows the air moving around the filter and the filter is used to separate materials from the air. Meeting the claimed “cyclone” limitation. 
Applicant's arguments with respect to the rejection of dependent claims 5, 9, 13 and 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that the dependent claims rejected under 35 U.S.C. 103 should be allowed based on their dependency of claim 1, 10 and 17.  Claims 1, 10, and 17 were rejected after the amendments, (see rejections below) therefore the rejections under 35 U.S.C. 103 stands. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is not further limiting claim 14, as the explained in the 112(b) rejection it appears that that applicant intended that claim 16 depended on a claim different than Claim 14 as both claims introduce the same limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 17, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayne Ernest Conrad (US 2019/0008346; Hereinafter “Conrad”).
Regarding Claim 10, Conrad discloses a hand vacuum cleaner (1000) comprising:
 (a) an air flow passage extending from a dirty air inlet (1030) at a front end of the hand vacuum cleaner to a clean air outlet (1040)(“air flow extending between” them, Fig. 10, mid, Para.245);
 (b) a nozzle portion (1032) comprising the dirty air inlet(1030) provided at the front end of the hand vacuum cleaner(as illustrated in Fig.10, “inlet end 1032” can be used as a nozzle, beg. Para. 256);
 (c) a main body (1210) positioned rearward of the nozzle portion (1032) and housing a suction motor(1200) (“positioned rearward” of 1032 as illustrated in Fig.10), the suction motor provided in the air flow passage(Fig. 10, beg. Para.248 and Para.255), a lower portion of the main body comprising a base portion (base portion as illustrated in annotated figure above in the rejection of claim 1);
(d) first and second laterally spaced apart opposed arm members (1316 See Fig. 15, 16) extending between the nozzle portion and the main body (1316 “extending” on each side as illustrated in Figs. 15 and 16) wherein the arm members are discrete members that are laterally spaced apart from each other (See Fig. 15 and 16, discrete is being interpreted per Merriam-Webster as “Separate entity” See Ref. U, Fig 16 clearly shows that 1316 are a separate entity), and each arm member is connected only to the nozzle portion an the main body whereby a volume is positioned between the nozzle portion (See Fig. 15 and 16), the main body and the opposed arm members (“volume” as illustrated by the space between the nozzle portion and the main body in Fig.10 that is occupied by elements shown in the figure); and,
(e) an air treatment member assembly(1300, Fig.22) comprising an air treatment member(1320,1340), the air treatment member assembly is removably positionable in the 1318)(“removably” in the volume as illustrated in Figs.10, 22, Para.299) wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume(1318) and the air treatment member is positioned in the air flow passage(“In use, air flows from an outer” side 1322 “to an inner” side 1324, Fig.22 end Para.299);
Regarding Claim 11, Conrad discloses the invention of claim 10 wherein a handle assembly (1020) comprising a pistol grip handle(as illustrated in Fig.10) is positioned on a lower portion of the main body)(“lower portion” below the motor, as illustrated in Fig. 10).
Regarding Claim 12, Conrad discloses the invention of claim 10 wherein a rear end of the air treatment member assembly has an air treatment member assembly air outlet(1342, Fig.22), a front end of the main body has a main body air inlet(1241, Fig.12) and the dirty air inlet(1030) has an inlet conduit axis(1035, Fig. 12) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air outlet is in air flow communication with the main body air inlet (1241, See Fig. 10-11 where the airflow lines demonstrate that the air treatment member assembly air outlet is in air flow communication with the main body air inlet) and each of the air treatment member assembly air outlet and the main body air inlet extend upwardly and rearwardly at an angle to the inlet axis (angle 1257 of main body inlet 1241 in Fig. 12 and angle 1357 of air treatment member air outlet 1342 in Fig. 22 extend “upwardly and “rearwardly” as illustrated in figures cited, mid. Para. 315).
Regarding Claim 17, Conrad discloses a hand vacuum cleaner (1000) comprising:
(a) an air flow passage extending from a dirty air inlet (1030) at a front end of the hand vacuum cleaner to a clean air outlet (1040)(“air flow extending between” them, Fig. 10, mid, Para.245), the dirty air inlet having an inlet conduit axis(1035, Fig. 12; inlet conduit axis being any line that intersects the air inlet);
1032) comprising the dirty air inlet (1030) provided at the front end of the hand vacuum cleaner (as illustrated in Fig.10, “inlet end 1032” can be used as a nozzle, beg. Para. 256);
 (c) a main body(1210) positioned rearward of the nozzle portion(1032)(“positioned rearward” of 1032 as illustrated in Fig.10), the main body having a front end having a main body air inlet (1241, Fig.12), the main body housing a suction motor(1200), the suction motor provided in the air flow passage(Fig. 10, Para.248 and Para.255), a lower portion of the main body comprising a base portion(base portion as illustrated in annotated figure above in the rejection of claim 1);
(d) first and second laterally spaced apart opposed arm members(1316 See Fig. 15,16) extending between the nozzle portion and the main body(See Fig. 15,16) wherein a volume(1318) is positioned between the nozzle portion, the main body and the opposed arm members(“volume” as illustrated by the space between the nozzle portion and the main body in Fig.10, 16 that is occupied by elements shown in the figure); and,
 (e) an air treatment member assembly(1300, Fig.22) comprising a cyclone (1320, the word “cyclone” is being interpreted per merriam-webster definition of Cyclone being “any of various centrifugal devices for separating materials” See Ref. U. See Fig. 10 where Conrad shows the air moving around the filter and the filter is used to separate materials from the air. Meeting the claimed limitation.), the air treatment member assembly having a rear end having an air treatment member assembly air outlet(1342, Fig. 22), the air treatment member assembly is removably positionable in the volume(“removably” in the volume as illustrated in Figs.10, 22, Para.299) wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume and the cyclone is positioned in the air flow passage(“In use, air flows from an outer” side 1322 “to an inner” side 1324, Fig.22 end Para.299);
 wherein, when the air treatment member assembly is in the operating position, the air treatment member air outlet(1342), is in air flow communication with the main body air inlet (See Fig. 10-11 where the airflow lines demonstrate that the air treatment member assembly air outlet is in air flow communication with the main body air inlet) and each of the air treatment member assembly air outlet and the main body air inlet extend upwardly and rearwardly at an angle to the inlet conduit axis (angle 1257 of main body inlet 1241 in Fig. 12 and angle 1357 of air treatment member air outlet 1342 in Fig. 22 are extend “upwardly and “rearwardly” as illustrated in figures cited, mid. Para. 315), and wherein the air treatment member assembly is removable upwardly (“upwardly” as illustrated in Figs. 14, 15 depicting element 1300 in operating position in the volume in Fig. 14 and element 1300 removed from the volume in Fig. 15).
Regarding Claim 23 Conrad discloses the hand vacuum cleaner of claim 17 wherein, when the air treatment member assembly is removed from the volume, an unimpeded view is provided from an upper end of the hand vacuum cleaner through the volume and past a lower end of the hand vacuum cleaner. (See Fig. 16 and 12, where when the air treatment assembly is removed an unimpeded view is provided though inlet 1234 to a lower end of the vacuum).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han Jung-Gyun (US 20110289719 A1)
Regarding Claim 1 Han discloses a hand vacuum cleaner (See Fig. 8) comprising:
(a) an air flow passage extending from a dirty air inlet (Inlet Port 63, See Fig. 8) at a front end of the hand vacuum cleaner to a clean air outlet (Discharge Part 56, See Fig. 8);
(b) a nozzle portion (Rib 69, See Fig. 8) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner (See Fig. 8);
(c) a main body (Body 52, See Fig. 8) positioned rearward of the nozzle portion and housing a suction motor (M see Fig. 5), the suction motor provided in the air flow passage (See Fig. 5);
See Annotated Fig. 8) wherein a volume is positioned between the nozzle portion, the main body and the opposed arm members (Mounting space 51, See Fig. 8);
(e) an air treatment member assembly (100 See Fig. 8) comprising a chamber having an open volume (See Annotated Fig. 12) within which air travels from a chamber air inlet (See Annotated Fig. 12) to a chamber air outlet(See Annotated Fig. 12), the air treatment member assembly is removably positionable in the volume wherein (See Fig. 8), when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position(See Fig. 8), the air treatment member assembly is positioned in the volume and the chamber is positioned in the air flow passage(See Fig. 5 and 8); and,
(f) a handle assembly provided on a lower portion of the main body (See Annotated Fig. 8) wherein the handle assembly has a base portion (See Annotated Fig. 8) and the air treatment member assembly seats on the base portion when the air treatment member assembly is in the operating position (See Fig. 4, 5 and 8), wherein the air treatment member assembly is removable upwardly (See Fig. 8) and wherein the chamber is visible when the hand vacuum cleaner is in use (The chamber is visible via Cover member 104 as it is made of transparent material, See Para. 54).

    PNG
    media_image1.png
    678
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    499
    media_image2.png
    Greyscale

Claim 10 Han discloses a hand vacuum cleaner (See Fig. 8)  comprising:
(a) an air flow passage extending from a dirty air inlet (Inlet Port 63, See Fig. 8) at a front end of the hand vacuum cleaner to a clean air outlet (Discharge Part 56, See Fig. 8);
(b) a nozzle portion (Rib 69, See Fig. 8) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner (See Fig. 8);
(c) a main body (Body 52, See Fig. 8) positioned rearward of the nozzle portion and housing a suction motor (M see Fig. 5), the suction motor provided in the air flow passage (See Fig. 5);
(d) first and second laterally spaced apart opposed arm members extending between the nozzle portion and the main body (See Annotated Fig. 8) wherein the arm members are discrete members that are laterally spaced apart from each other (See Annotated Fig. 8), and each arm member is connected only to the nozzle portion and the main body (See Annotated Fig. 8) whereby a volume is positioned between the nozzle portion, the main body and the opposed arm members(Mounting space 51, See Fig. 8); and, 4 4409921Reply to Office Action of July 12, 2021
(e) an air treatment member assembly (100 See Fig. 8, 12) comprising an air treatment member(107, See Fig. 12), the air treatment member assembly is removably positionable in the volume wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position(See Fig. 8, 12), the air treatment member assembly is positioned in the volume and the air treatment member is positioned in the air flow passage (See Fig. 5 and 8); wherein the air treatment member assembly seats on the base portion when the air treatment member assembly is in the operating position, (See Fig. 5 and 8)and wherein the air treatment member assembly is removable upwardly. (See Fig. 8)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne Ernest Conrad (US 2019/0008346; Hereinafter “Conrad”) 
Regarding Claim 13 Conrad discloses the invention of claim 12 wherein air treatment member assembly air outlet(1342) has an outlet port that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle(see annotated Fig.22) from the inlet conduit axis(1035) downwardly and rearwardly to the plane(inlet axis 1035 in Fig. 11 and filter axis 1325 in annotate figure 22are both “horizontally oriented”, end Para. 335; and so included angle is supplementary angle to angle 1357 in annotate figure 22) and the main body air inlet extends at a mating angle (1241)(“extends at a mating angle” wherein “1344,1241 are generally parallel to each other due to angles 1357, 1257 being about the same”; end Para. 314).
Regarding Claim 13, Conrad does not explicitly disclose an included angle from the inlet axis downwardly and rearwardly to the plane is between 60◦ and 80◦
However, Conrad does disclose that angling the outlets and inlets “to the removal direction” of the air treatment assembly to reduce damaging gaskets on the mating parts and to aid in sealing between the mating parts (Para. 298, end of Paras.312-315).
Also, determining the angle for an inlet or outlet to reduce the pressure drop between adjacent portions of the vacuum, which would affect motor power required to produce suction efficiently (i.e. according to fluid dynamics) is a result-effective variable wherein an angle of the slope would be increased or decreased to reduce pressure drop and increase suction efficency.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to obtain an included angle between 60 and 80, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)
Regarding Claim 18, Conrad discloses the invention of claim 17 wherein he hand vacuum cleaner of claim 17 wherein the air treatment member assembly air outlet(1342) has an outlet port that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle(see annotated Fig.22) from the inlet conduit axis(1035) downwardly and rearwardly to the plane(inlet axis 1035 in Fig. 11 and filter axis 1325 in annotate fig. 22 are both “horizontally oriented”, end Para. 335; and so included angle is supplementary angle to angle 1357 in annotate figure 22) and the main body air inlet extends at a mating angle (1241) (“extends at a mating angle” wherein “1344,1241 are generally parallel to each other due to angles 1357, 1257 being about the same”; end Para. 314).
Conrad does not explicitly disclose an included angle from the inlet axis downwardly and rearwardly to the plane is between 60◦ and 80◦
However, Conrad does disclose that angling the outlets and inlets “to the removal direction” of the air treatment assembly to reduce damaging gaskets on the mating parts and to aid in sealing between the mating parts (Para. 298, end of Paras.312-315).
Also, determining the angle for an inlet or outlet to reduce the pressure drop between adjacent portions of the vacuum, which would affect motor power required to produce suction efficiently (i.e. according to fluid dynamics) is a result-effective variable wherein an angle of the slope would be increased or decreased to reduce pressure drop and increase suction efficency.
 
Claims 1, 2, 4, 5, 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne Ernest Conrad (US 2019/0008346; Hereinafter “Conrad”) and Wayne Ernest Conrad (US 20140237757 A1; Hereinafter “Wayne”).
Regarding Claim 1 Conrad discloses a hand vacuum cleaner(1000) comprising:
(a) an air flow passage extending from a dirty air inlet(1030) at a front end of the hand vacuum cleaner to a clean air outlet(1040)(“air flow extending between” them, Fig. 10, mid, Para.245);
 (b) a nozzle portion(1032) comprising the dirty air inlet(1030) provided at the front end of the hand vacuum cleaner(as illustrated in Fig.10, “inlet end 1032” can be used as a nozzle, beg. Para. 256);
 (c) a main body(1210) positioned rearward of the nozzle portion(1032) and housing a suction motor(1200)(“positioned rearward” of 1032 as illustrated in Fig.10), the suction motor provided in the air flow passage(Fig. 10, beg. Para.248 and Para.255);
 (d) first and second laterally spaced apart opposed arm members (1316, See Fig. 15 and 16) extending between the nozzle portion and the main body (Figs. 15, 16) wherein a volume(1318) is positioned between the nozzle portion, the main body and the opposed arm members(“volume” as illustrated by the space between the nozzle portion and arm members 1316 See Fig. 15-16); 
(e) an air treatment member assembly (Assembly 1300 comprises Lid 1330, Filter 1320 and the chamber 1318 where the filter is placed, See Fig. 12 - 15) comprising a chamber (all the space under lid 1330, See Fig. 12-15) having an open volume (Chamber 1318) within which air travels from a chamber air inlet to a chamber air outlet (See Fig. 10), the air treatment member assembly is removably removably” in the volume as illustrated in Figs.10, 22, Para.299), when the air treatment member assembly is mounted to the hand vacuum cleaner in an operating position, the air treatment member assembly is positioned in the volume and the chamber is positioned in the air flow passage(“In use, air flows from an outer” side 1322 “to an inner” side 1324, Fig.22 end Para.299”); and, 
(f) a handle assembly (1020) provided on a lower portion of the main body (1210) wherein the handle assembly has a base portion (see annotated figure 11, “base portion” is top angled surface of element 1500) and the air treatment member assembly seats on the base portion when the air treatment member assembly is in the operating position, (“seats” on base portion via gasket element 1247, Figs. 11-12 beg. Para. 315) wherein the air treatment member assembly is removable upwardly (Elements like the lid 1330 and Filter 1320 are removable “upwardly” as illustrated in Figs. 14, 15 depicting element 1300 in operating position in the volume in Fig. 14 and elements from assembly 1300 removed from the volume in Fig. 15)
Conrad is silent to the chamber being visible when the hand vacuum cleaner is in use. 
Wayne teaches a vacuum cleaner with an upper filter cover (959) where the upper cover may be formed from a transparent material or one or more windows may be provided within the upper cover member (See Par. 114). Thus, making the chamber visible when the vacuum cleaner is in use. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Conrad to incorporate the teachings of Wayne and provide the vacuum cleaner with a transparent lid to have the chamber visible when the vacuum cleaner is in use. Doing so would aid allows a user to visually inspect the condition of the upstream side of the filter without having to open the upper cover (See Par. 114
Regarding Claim 2, Conrad as modified discloses the invention of claim 1 wherein the handle assembly (1020 of Conrad) comprises a hand grip (1026 of Conrad) and a finger guard (1500, “rearward surface” of element 1500 cooperatively defines a “finger gap 1028”, Fig.10 beg. Para.259 of Conrad), wherein the finger guard is positioned forward of the hand grip and the finger guard is positioned below the base portion (“forward” and “below” as illustrated in Fig. 10 of Conrad).
Regarding Claim 4, Conrad discloses the invention of claim 1 wherein a rear end of the air treatment member assembly has an air treatment member assembly air outlet(1342, Fig. 22 of Conrad), a front end of the main body has a main body air inlet(1241, Fig. 12 of Conrad) and the dirty air inlet(1030 of Conrad) has an inlet conduit axis(1035, Fig. 11-12) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air outlet is in air flow communication with the main body air inlet (See Fig. 10-11 where the airflow lines demonstrate that the air treatment member assembly air outlet is in air flow communication with the main body air inlet) and each of the air treatment member air outlet and the main body air inlet extend upwardly and rearwardly at an angle to the inlet conduit axis (angle 1257 of main body inlet 1241 in Fig. 11 and angle 1357 of air treatment member air outlet 1342 in Fig. 22 are “about the same” and extend “upwardly and “rearwardly” as illustrated in figures 11, Para. 315 of Conrad).


    PNG
    media_image3.png
    505
    807
    media_image3.png
    Greyscale

Regarding Claim 8, Conrad as modified discloses the invention of claim 4 wherein a front end of the air treatment member assembly has an air treatment member assembly air inlet(1234, Figs.11,22 of Conrad) and a rear end of the nozzle portion has a nozzle portion air outlet(1038) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly  air inlet is in air flow communication with the nozzle portion air outlet(“in air flow communication” as illustrated by the airflow lines in Fig.10) and each of the air treatment member assembly air inlet and the nozzle portion air outlet extend upwardly and forwardly at an angle to the inlet conduit axis(“upwardly and forwardly” as illustrated in annotated figure 11 of Conrad; the air treatment member assembly air inlet is extending upwardly and forwardly at a 0 degree angle to the conduit axis and the nozzle portion air outlet is extending at an upwardly and forwardly at a 90 degree angle to the conduit axis, meeting the claimed limitation).
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image4.png
    456
    575
    media_image4.png
    Greyscale

Regarding Claims 5 and 9, Conrad as modified discloses the invention of claims 4 and 8, respectively.
Conrad discloses the air treatment member assembly air outlet (1342) has an outlet port that is located in a plane and, when the air treatment member assembly is in the operating position, an included angle(see annotated figure, Fig.22) from the inlet conduit axis(1035) downwardly and rearwardly to the plane (inlet axis 1035 in Fig. 11 and filter axis 1325 in annotate figure 22 are both “oriented” the same, end Para. 335; and so included angle is supplementary angle to angle 1357 in annotate figure 22) and the main body air inlet extends at a mating angle(1241)(“extends at a mating angle” wherein “1344,1241 are generally parallel to each other due to angles 1357, 1257 being about the same”; end Para. 314).
 an included angle from the inlet conduit axis downwardly and rearwardly to the plane is between 60◦ and 80◦.
However, Conrad does disclose that angling the outlets and inlets “to the removal direction” of the air treatment assembly to reduce damaging gaskets on the mating parts and to aid in sealing between the mating parts (Para. 298, end of Paras.312-315).
Also, determining the angle for an inlet or outlet to reduce the pressure drop between adjacent portions of the vacuum, which would affect motor power required to produce suction efficiently (i.e. according to fluid dynamics) is a result-effective variable wherein an angle of the slope would be increased or decreased to reduce pressure drop and increase suction efficency.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to obtain an included angle between 60 and 80, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)

    PNG
    media_image5.png
    530
    591
    media_image5.png
    Greyscale

Regarding Claim 21 Conrad as modified discloses the invention of claim 1, wherein when the air treatment member assembly is removed from the volume, an unimpeded view is provided from an upper end of the hand vacuum cleaner through the volume and past a lower end of the hand vacuum cleaner (See Fig. 16 and 12, where when the air treatment assembly is removed an unimpeded view is provided though inlet 1234 to a lower end of the vacuum of Conrad).

Claims 6-7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han Jung-Gyun (US 20110289719 A1) in view of Wayne Ernest Conrad (US 9585530 B2; Hereinafter “Ernest Conrad”)
Regarding Claim 6 Han discloses the hand vacuum cleaner of claim 1, wherein a front end of the air treatment member assembly has an air treatment member assembly air inlet (See Annotated Fig. 12), a rear end of the nozzle portion has a nozzle portion air outlet (See Fig. 8) and the dirty air inlet has an inlet conduit axis (See Fig. 8) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5 and 8) and each of the air treatment member assembly air inlet and the nozzle portion air outlet extend upwardly and forwardly (See Fig. 5 and 8) to the inlet conduit axis.
Han is not explicit on the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet conduit axis. Ernest Conrad discloses a hand vacuum cleaner with an air member assembly air inlet (188, See Fig. 7), a rear end of the nozzle portion has a nozzle portion air outlet (328, See Fig. 7) and the dirty air inlet has an inlet conduit axis (344, See Fig. 7) with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet conduit axis (See Fig. 7). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Han to incorporate the teachings of Ernest Ernest Conrad Col 10 Line 31-40), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet (Ernest Conrad Col 10 Line 31-40).
Regarding Claim 7 Han as modified discloses the hand vacuum cleaner of claim 6, wherein the air treatment member assembly air inlet has an inlet port that is located in a plane (See Annotated Fig. A) and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet conduit axis to the plane is between 600 and 800 (See Annotated Figure A) and the nozzle portion air outlet extends at a mating angle. (See Annotated Figure B). 

    PNG
    media_image6.png
    521
    728
    media_image6.png
    Greyscale

Regarding Claim 14 Han discloses the hand vacuum cleaner of claim 10 wherein a front end of the air treatment member assembly has an air treatment member assembly air inlet inlet (See Annotated Fig. 12), a rear end of the nozzle portion has a nozzle portion air outlet (See Fig. 8) and the dirty air inlet has 5Amdt. dated October 12, 2021Reply to Office Action of July 12, 2021an inlet conduit axis (See Fig. 8) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with See Fig. 5 and 8) and each of the air treatment member assembly air inlet and the nozzle portion air outlet extend upwardly and forwardly (See Fig. 5 and 8)  at to the inlet conduit axis.
Han is not explicit on the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet conduit axis. Ernest Conrad discloses a hand vacuum cleaner with an air member assembly air inlet (188, See Fig. 7), a rear end of the nozzle portion has a nozzle portion air outlet (328, See Fig. 7) and the dirty air inlet has an inlet conduit axis (344, See Fig. 7) with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet conduit axis (See Fig. 7).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Han to incorporate the teachings of Ernest Conrad and provide the hand vacuum cleaner with the air treatment member assembly air inlet and the nozzle portion air outlet extend upwardly and forwardly at an angle to the inlet conduit axis. Doing so would aid in enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet (Ernest Conrad Col 10 Line 31-40), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet (Ernest Conrad Col 10 Line 31-40).

    PNG
    media_image7.png
    425
    607
    media_image7.png
    Greyscale


Regarding Claim 15 Han as modified discloses the hand vacuum cleaner of claim 14, wherein the air treatment member assembly air inlet has an inlet port that is located in a plane (See Annotated Fig. A) and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet conduit axis to the plane is between 600 and 800 (See Annotated Figure A) and the nozzle portion air outlet extends at a mating angle. (See Annotated Figure B). 
Regarding Claim 16 Han as modified discloses the hand vacuum of claim 14, wherein a front end of the air treatment member assembly has an air treatment member assembly air inlet (See Annotated Fig. 12) and a rear end of the nozzle portion has a nozzle portion air outlet (See Fig. 8) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5 and 8). 
Han is not explicit on the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet conduit axis. Ernest Conrad discloses a hand vacuum cleaner with an air member assembly air inlet (188, See Fig. 7), a rear end of the nozzle portion has a nozzle portion air outlet (328, See Fig. 7) and the dirty air inlet has an inlet conduit axis (344, See Fig. 7) with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet conduit axis (See Fig. 7).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Han to incorporate the teachings of Ernest Conrad and provide the hand vacuum cleaner with the air treatment member assembly air inlet and the nozzle portion air outlet extend upwardly and forwardly at an angle to the inlet conduit axis. Doing so would aid in enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet Ernest Conrad Col 10 Line 31-40), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet (Ernest Conrad Col 10 Line 31-40).
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han Jung-Gyun (US 20110289719 A1) in view of Wayne Ernest Conrad (US 2019/0008346; Hereinafter “Conrad”).
Regarding Claim 17 Han discloses a hand vacuum cleaner comprising: 
(a) an air flow passage extending from a dirty air inlet (Inlet Port 63, See Fig. 8) at a front end of the hand vacuum cleaner to a clean air outlet (Discharge Part 56, See Fig. 8), the dirty air inlet having an inlet conduit axis (See Fig. 8); 
(b) a nozzle portion (Rib 69, See Fig. 8) comprising the dirty air inlet provided at the front end of the hand vacuum cleaner (See Fig. 8);
 (c) a main body (Body 52, See Fig. 8) positioned rearward of the nozzle portion, the main body having a front end having a main body air inlet(Motor Inlet Port M’ See Fig. 11), the main body housing a suction motor (M see Fig. 5), the suction motor provided in the air flow passage (See Fig. 5), a lower portion of the main body comprising a base portion(Bottom Surface of 52, See Fig. 8); 6 
(d) first and second laterally spaced apart opposed arm members extending between the nozzle portion and the main body (See Annotated Fig. 8) wherein a volume is positioned between the nozzle portion, the main body and the opposed arm members (Mounting space 51, See Fig. 8); and, 
(e) an air treatment member assembly (100 See Fig. 8) comprising a cyclone (107, See Fig.12 - the word cyclone is being interpreted per merriam-webster definition of Cyclone being “any of various centrifugal devices for separating materials” See Ref. U. See Fig. 12 where Han shows the filter 107. A filter is used for separating materials for the air, Meeting the claimed “cyclone” limitation), the air treatment member assembly having a rear end having an air treatment member assembly air outlet (See Annotated Fig. 12), the air treatment member assembly is removably positionable in the volume (See Fig. 8) wherein, when the air treatment member assembly is mounted to the hand vacuum cleaner See Fig. 8), the air treatment member assembly is positioned in the volume (See Fig. 8) and the cyclone (107, See Fig. 12) is positioned in the air flow passage (See Fig. 5 and 8); wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air outlet (See Fig. 12) is in air flow communication with the main body air inlet (See Fig. 5, 8) and wherein the air treatment member assembly is removable upwardly (See Fig. 8).
Han is not explicit on the air treatment member assembly air outlet and the main body air inlet extending upwardly and rearwardly at an angle to the inlet conduit axis. Conrad discloses a hand vacuum cleaner with an air member assembly air outlet (1342, See Fig. 10-11) and the main body air inlet (1241) extending upwardly and rearwardly at an angle to the inlet conduit axis (See Fig. 11) 4409921
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Han to incorporate the teachings of Conrad and provide the hand vacuum cleaner with the air treatment member assembly air outlet and the main body air inlet extending upwardly and rearwardly at an angle to the inlet conduit axis. Doing so would facilitate the use of a gasket or other sealing member between the ends of the conduits to provide an improved seal between the conduits. (See Par. 163 of Conrad) Thus, eliminating the need for a biasing or other retaining mechanism to exert a force on the filter assembly to maintain a seal between the conduits. (See Par. 163 of Conrad)
Regarding Claim 22 Han as modified discloses the hand vacuum cleaner of claim 17 wherein the air treatment member assembly is visible when the hand vacuum cleaner is in use. (See Fig. 8 of Han, The chamber is visible via Cover member 104 as it is made of transparent material, See Para. 54 of Han.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han Jung-Gyun (US 20110289719 A1) in view of Wayne Ernest Conrad (US 2019/0008346; Hereinafter “Conrad”) in further view of view of Wayne Ernest Conrad (US 9585530 B2; Hereinafter “Ernest Conrad”)
Regarding Claim 19 Han as modified discloses the hand vacuum cleaner of claim 17 wherein a front end of the air treatment member assembly has an air treatment member assembly air inlet inlet (See Annotated Fig. 12), a rear end of the nozzle portion has a nozzle portion air outlet (See Fig. 8) and the dirty air inlet has 5Amdt. dated October 12, 2021Reply to Office Action of July 12, 2021an inlet conduit axis (See Fig. 8) wherein, when the air treatment member assembly is in the operating position, the air treatment member assembly air inlet is in air flow communication with the nozzle portion air outlet (See Fig. 5 and 8) and each of the air treatment member assembly air inlet and the nozzle portion air outlet extend upwardly and forwardly (See Fig. 5 and 8).
Han is not explicit on the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet conduit axis. Ernest Conrad discloses a hand vacuum cleaner with an air member assembly air inlet (188, See Fig. 7), a rear end of the nozzle portion has a nozzle portion air outlet (328, See Fig. 7) and the dirty air inlet has an inlet conduit axis (344, See Fig. 7) with the air treatment member assembly air inlet and the nozzle portion air outlet extending upwardly and forwardly at an angle to the inlet conduit axis (See Fig. 7). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Han to incorporate the teachings of Ernest Conrad and provide the hand vacuum cleaner with the air treatment member assembly air inlet and the nozzle portion air outlet extend upwardly and forwardly at an angle to the inlet conduit axis. Doing so would aid in enhance the reciprocal force applied by cyclone chamber air inlet to conduit air outlet (Ernest Conrad Col 10 Line 31-40), thereby enhancing the air-tight character of the connection between cyclone chamber air inlet and conduit air outlet (Ernest Conrad Col 10 Line 31-40
Regarding Claim 20 Han as modified discloses the hand vacuum cleaner of claim 6, wherein the air treatment member assembly air inlet has an inlet port that is located in a plane (See Annotated Fig. A) and, when the air treatment member assembly is in the operating position, an included angle downwardly and forwardly from the inlet conduit axis to the plane is between 600 and 800 (See Annotated Figure A) and the nozzle portion air outlet extends at a mating angle. (See Annotated Figure B). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723